This case is appealed from the district court of Stephens county, from an order refusing to set aside an order appointing a receiver. A number of witnesses testified on the hearing of said motion, and this evidence can only be preserved in the record by bill of exceptions or case-made.
The order overruling the motion to dissolve the order appointing the receiver was made on the 29th day of January, 1926, and case-made was served on the 6th day of February, 1926, and was signed and settled by the trial judge on the same day without notice. Defendant in error moves to dismiss the appeal on the ground that the case-made was settled and signed without notice, either to her or her attorney of record. Section 785, C. O. S. 1921, provides:
"Case-made and amendments shall, upon three days' notice, be submitted to the judge, who shall settle and sign the same and cause it to be attested by the clerk, and the seal of the court to be thereto attached."
This court has held, many times, that notice of time and place of settling and signing case-made is indispensable. Grayson v. Perryman, 25 Okla. 339, 106 P. 954. *Page 198 
The fact that the appeal is from an order denying a motion to dissolve an order appointing a receiver, which must be taken within ten days after date of order as provided by section 525, C. O. S. 1921, does not obviate the necessity of giving notice of time and place of settling and signing case-made.
The appeal is dismissed.